In an action to recover damages for personal injury, loss of services and medical expenses, defendants appeal from a judgment of the Supreme Court, Queens County, entered October 4, 1961 after trial on a jury’s verdict for $25,000 in favor of the infant plaintiff Michael Rutkowski, and for $5,000 in favor of plaintiff Henry Rutkowski (the infant’s father). Judgment reversed on the law and on the facts, and new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, the plaintiffs shall stipulate: (a) to reduce to $9,000 the amount of the verdict in favor of the infant plaintiff; and (b) to reduce to $1,000 the amount of the verdict in favor of the plaintiff Henry Rutkowski, in which event the judgment, as so reduced, is affirmed, without costs. In our opinion, the verdict as to both plaintiffs was excessive. The award to the infant plaintiff, insofar as it was based on a finding that he had suffered permanent serious brain damage, is against the weight of the credible evidence. The verdict in favor of the plaintiff father is neither supported by a showing of tangible depreciation in services rendered by the infant, nor based on expenses incurred in his behalf. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.